DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 02/10/2022.  Claims 1-20 are pending.
Drawings
The drawings were received on 02/10/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (WO 2018094555 – English translation previously provided).
Regarding claim 1, Zhao discloses a cellular base station ground component mounting system 100, comprising: a cellular component cabinet 10 configured to house a plurality of components of a cellular base station (as seen in Fig. 5), where the cellular component cabinet 10 has a first footprint (as seen in Fig. 1 below); a mounting platform 60, distinct from the cellular component cabinet 10 (as seen in Figs. 2-3), where the mounting platform 60 defines: a support structure 61, that defines a plurality of mounting holes, mounted directly to the cellular component cabinet 10 (see mounting flanges at four corners 2 of cabinet 10 in Fig. 3, and discussion on pg. 4, line 5); and a stabilization structure that defines a plurality of earth anchor mounting holes (as seen in Fig. 2 below) configured to receive earth anchors 62 to anchor the mounting platform 60 to earth 201, where: a second footprint of the mounting platform 60 is larger than the first footprint of the cellular component cabinet 10 (as seen in Fig. 1 below); and the support structure 61 is attached with and encircled by the stabilization structure (as seen in Fig. 2 below).
	Regarding claim 2, Zhao discloses the cellular base station ground component mounting system 100, where no concrete pad is present beneath the cellular component cabinet 10 or the mounting platform 60.  The Examiner notes that Zhao discloses that his system is capable of being mounted with soil or cement, as discussed on pg. 8, lines 18-19.
	Regarding claim 6, Zhao discloses the cellular base station ground component mounting system 100, where the cellular component cabinet 10 comprises a first port 51 to connect with a fiber optic network and a second port 52 to connect with components mounted on a cellular tower (as discussed on pg. 6, lines 17-19).









    PNG
    media_image1.png
    729
    434
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    472
    381
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao.
	Regarding claim 10, Zhao is discussed above, but fails to explicitly teach the cellular base station ground component mounting system, where the cellular component cabinet 10 is cylindrical.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cabinet 10 of Zhao’s cellular base station with a cylindrical shape, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent (see MPEP 2144.04, section IV.-B).  Further, the Examiner notes that changing the shape of the cabinet would not interfere with the function of the cabinet (for example, see U.S. Pats. 20070252701 to Berry et al., element 18; and 20180219278 to Wigdahl et al., element 119).
Concerning method claims 11-12 and 16, in view of the structure disclosed by Zhao et al. above, the method of operating the device would have been obvious, since Zhao’s base station provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Zhao is capable of performing the claimed process.
Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kolokotronis (U.S. Pub. 20150013261).
	With regards to claim 3, Zhao is discussed above, but fails to teach where his stabilization structure is triangular, and the support structure has three supports for anchoring the mounting holes with the earth anchors.  Kolokotronis teaches a mast for an antenna having a stabilization structure 118 that defines a plurality of earth anchor mounting holes (as seen in Fig. 1a) configured to receive earth anchors to anchor the mounting platform to earth, where the stabilization structure 118 is triangular (see portions that support gussets 126,128,130) and the support structure comprises three supports 126,128,130 that anchor the plurality of mounting holes with the plurality of earth anchor mounting holes.  The Examiner notes that the supports 126,128,130 provide additional structural stability to the mounting platform 110 of Kolokotronis.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stabilization structure of Zhao with the stabilization structure of Kolokotronis, in order to provide mounting points, which will allow the system to be mounted to a building, or a vehicle (for transportation), as taught to be desirable by Kolokotronis (see discussion in para. [0051]).  
	Regarding claim 4, Kolokotronis teaches the cellular base station ground component mounting system, where the stabilization structure 118 is circular (as seen in Fig. 1a) and the support structure comprises three supports 126,128,130 that anchor the plurality of mounting holes with the plurality of earth anchor mounting holes.  The Examiner notes that the supports 126,128,130 provide additional structural stability to the mounting platform 110 of Kolokotronis.
	Regarding claim 5, Kolokotronis teaches the cellular base station ground component mounting system, where the three supports 126,128,130 are arranged 120° apart within the stabilization structure 118.  The Examiner notes that the supports 126,128,130 of Kolokotronis appear to be equidistant, which would result in the following spacing between the supports: 360° ÷ 3 = 120°.
Concerning method claims 13-15, in view of the structure disclosed by Zhao et al. and Kolokotronis above, the method of operating the device would have been obvious, since Zhao and Kolokotronis’ base station provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Zhao and Kolokotronis is capable of performing the claimed process.



Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Kolokotronis as applied to claims 6 and 16 above, and further in view of Gambahaya (U.S. Pub. 20180241132).
	Regarding claim 7, Zhao and Kolokotronis are discussed above, and teach the cellular base station ground component mounting system, but fail to explicitly disclose where the cellular component cabinet 10 houses 5G NR (New Radio) cellular network components.  Gambahaya teaches an antenna mount for supporting 5G cellular network components (see discussion in para. [005].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cellular antennas of Zhao and Kolokotronis to support 5G networks, in order to support 1,000-fold gains in capacity, connections for at least 100 billion devices, and provide low latency and response times, as taught to be desirable by Gambahaya (see discussion in para. [0003], lines 1-4).  
Concerning method claim 17, in view of the structure disclosed by Zhao et al., Kolokotronis, and Gambahaya above, the method of operating the device would have been obvious, since Zhao et al., Kolokotronis, and Gambahaya’s base station provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Zhao et al., Kolokotronis, and Gambahaya is capable of performing the claimed process.
Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., Kolokotronis, and Gambahaya as applied to claims 7 and 17 above, and further in view of Jabara et al. (U.S. Pat. 9698477).
	Regarding claim 8, Zhao, Kolokotronis, and Gambahaya are discussed above, but fail to teach an electric meter mounted on the cellular component cabinet.  Jabara teaches a cellular base station ground component mounting system, comprising an electric meter 125 that is mounted external to the cellular component cabinet (as seen in Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an electric meter with the system of Zhao et al., Kolokotronis, and Gambahaya, in order to provide external power infrastructure, as taught to be desirable by Jabara (see discussion in col. 4, lines 22-25).  
	Regarding claim 9, Jabara teaches the cellular base station ground component mounting system, where the electric meter 125 is mounted on top of the cellular component cabinet 134,139.  
Concerning method claims 18-19, in view of the structure disclosed by Zhao, Kolokotronis, Gambahaya, and Jabara above, the method of operating the device would have been obvious, since Zhao, Kolokotronis, Gambahaya, and Jabara’s cellular base station mounting system provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Zhao, Kolokotronis, Gambahaya, and Jabara is capable of performing the claimed process.
Allowable Subject Matter
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or teach a cellular base station system comprising one or more cellular antennas, a cellular tower, and a cellular component cabinet, having the structural limitations, as disclosed in claim 20.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        11-May-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632